PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Robert Douglas, et al.					:
Application No.  16/506,073				:		ON PETITION
Filed: July 9, 2019					:
Attorney Docket No. DBD-036

This is a decision on the renewed petition under 37 CFR 1.78(e) filed August 26, 2020, to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected application data sheet filed on August 26, 2020.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78 (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:

the reference required by 35 U.S.C § 120 and paragraph (d)(2) to the prior-filed application, unless previously submitted;

the surcharge set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional.
The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(d).  

The petition does not, however, comply with item (1) above.

As to item (1) above, 37 CFR 1.78 requires that any nonprovisional application claiming the benefit of one or more prior-filed copending nonprovisional applications or provisional applications must contain or be amended to contain references to each such prior-filed application, identifying it by application number (consisting of the series code and serial number) and indicating the relationship of the applications.  If the later filed application is a non-provisional application, the reference required by this paragraph must be included in an application data sheet (ADS).  It is noted that the corrected ADS filed on August 26, 2020, sets forth that application 16/506,073, is a continuation-in-part application of application14/313,398. Section 211.01(b) of the Manual of Patent Examining Procedure (MPEP) provides:

COPENDENCY 
When a later-filed application is claiming the benefit of a prior-filed nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), the later-filed application must be copending with the prior application or with an intermediate nonprovisional application similarly entitled to the benefit of the filing date of the prior application. Copendency is defined in the clause which requires that the later-filed application must be filed before: (A) the patenting of the prior application; (B) the abandonment of the prior application; or (C) the termination of proceedings in the prior application. If the prior application issues as a patent, it is sufficient for the later-filed application to be copending with it if the later-filed application is filed on the same date, or before the date that the patent issues on the prior application. See MOAEC, Inc. v. MusicIP Corp., 568 F. Supp. 2d 978, 982 (W.D. Wis. 2008) wherein the district court interpreted “before” to mean “not later than” and allowed a continuation application filed the same day that the parent patent issued to have the benefit of the filing date of the parent application. But see Immersion Corp. v. HTC Corp, Civil Action No. 12-259-RGA (D.Del. Feb. 11, 2015). Thus, the later-filed application may be filed under 37 CFR 1.53(b) while the prior application is still pending before the examiner, or is in issue, or even between the time the issue fee is paid and the patent issues. Patents usually will be published within four weeks of payment of the issue fee. Applicants are encouraged to file any continuing applications no later than the date the issue fee is paid, to avoid issuance of the prior application before the continuing application is filed. 
It does not appear that there is copendency between the subject application 16/506,073, and application 14/313,398, to which the subject application claims priority as application 14/313,398 matured into United States patent 9,473,766, on October 18, 2016, before application 16/506,073 was filed on July 9, 2019. Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. 
Petitioner may file a renewed petition under 37 CFR 1.78(e) with a corrected Application Data Sheet that is in compliance with 37 CFR 1.76(c) and that does not contain the priority claim from application 16/506,073, filed on July 9, 2018, to application 14/313,398, that issued into United States Patent No. 9,473,766, on October 18, 2016.  No additional fee for the renewed petition under 37 CFR 1.78(e) is required. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB



Any questions concerning this matter may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/ Attorney Advisor, OPET